Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

2.	Applicant’s arguments, filed on 05/16/2022, with respect to the rejection(s) of claim(s) , 1, 9 and 17  under35 U.S.C 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is presented. Claims 1-20 are pending.

section use FP 07-38-02 to indicate that Applicant’s arguments were persuasive and that a new grounds of rejection is presented
3.	Allowable subject matter of claims 8 and 16 are withdrawn in light of new ground of arts.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US Pub: 20090279470 A1) hereinafter Seok  and further in view of  Hedayat (US Pub: 20160330714 A1) hereinafter Hedayat


Claims 1, 5, 6, 7, 8,  9, 13, 14, 15, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
As to claim 1. Seok teaches a method comprising: transmitting, by a first electronic device, a block acknowledgment request associated with a multicast transmission, the multicast transmission comprising (Seok [0076] AP transmits a multicast block ACK request (M-BAR) frame 414 to the multicast receivers (R1 and R2)).
 a first stream and second stream, wherein the block acknowledgement request indicates a first set of frames corresponding to the first stream and a second set of frames corresponding to the second stream; (Seok [0075][0076] Fig. 4, whether or not the multicast receivers (R1 and R2) have successfully received the first and second data frames, a plurality of data frames, I.e., set of frames in multicast stream, the AP transmits a multicast block ACK request (M-BAR) frame 414 to the multicast receivers (R1 and R2)
transmitting, by the first electronic device, the multicast transmission comprising the first and second streams; (Seok [0076]Fig. 4, the AP multicasts first data frame Multicast1 410,and multicast  second data frame Multicast2 412)
Seok does not explicitly teach and receiving, by the first electronic device and from a second electronic device, a block acknowledgement response associated with the multicast transmission, wherein the block acknowledgment response indicates whether one or more of the first set of frames and one or more of the second set of frames were received by the second electronic device.
Hedayat teaches and receiving, by the first electronic device and from a second electronic device, a block acknowledgement response associated with the multicast transmission, wherein the block acknowledgment response indicates whether one or more of the first set of frames and one or more of the second set of frames were received by the second electronic device.  ([0188][0189] Fig. 14, all STA’s that have their ACK policy field in the QoS control field set to 00 or “Normal Ack or Implicit Block Ack Request,” transmit their ACK or BA frames simultaneously in the UL MU MIMO format, each STA uses spatial stream to send BA)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Hedayat with the teaching of Seok because Hedayat teaches that Block Ack mechanism allows the originator to have flexibility regarding the transmission of data MPDUs. (Hedayat [0072])

Claims 9 and 17 are interpreted and rejected for the same reasons as set forth in claims 1. 
As to claim 5  the combination of Seok and Hedayat specifically Seok teaches wherein the block acknowledgment response indicates that one of the first set of frames or one of the second set of frames was not received by the second electronic device, the method further comprising:
retransmitting the one of the first set of frames or the one of the second set of frames. (Seok [0042] when one or more packets lost, sender arranges the retransmissions of this or these lost packets)

Claims 13 and 20 are interpreted and rejected for the same reasons as set forth in claims 5. 
As to claim 6 the combination of Seok and Hedayat specifically Seok teaches wherein the one of the first set of frames or the one of the second set of frames is retransmitted via a unicast transmission.(Seok [0008] access point repeatedly unicasts multicast data packets, each unicast dedicated to a single intended receiver because unicast provides MAC layer acknowledgement and retransmission  in the wireless network)
Claim 14 is interpreted and rejected for the same reasons as set forth in claim 6.

As to claim 7 the combination of Seok and Hedayat specifically Seok teaches wherein the first set of frames and the second set of frames of the multicast transmission comprise multicast frames. (Seok [0076] Fig. 4, the AP multicasts first data frame Multicast1 410 and multicast  second data frame Multicast2 412)
Claim 15 is interpreted and rejected for the same reasons as set forth in claim 7.


Claims 2, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok, Hedayat and further in view of Liu et al. (US Pub: 20110096710) hereinafter Liu 
As to claim 2 the combination of Seok and Hedayat specifically Seok teaches wherein the first and second streams are identified in the block acknowledgment request, and the block acknowledgment response, by first and second traffic identifiers respectively. (Seok [0076] [0077]  Fig. 4,Fig. 5,  to check whether or not the multicast receivers (R1 and R2) have successfully received the first 410 and second data 412 frames, the AP transmits a multicast block ACK request (M-BAR) frame 414 to the multicast receivers (R1 and R2; frames includes a TID-information (INFO))
the combination of Seok and Hedayat does not explicitly teach by first and second traffic identifiers respectively. 
Liu teaches by first and second traffic identifiers respectively. (Liu [0038] Fig. 4A, one TID for video traffic and another TID for web data traffic)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Liu with the teaching of Seok and Hedayat because Liu teaches that uses of TID bits in block acknowledgment request would reduce overhead. (Liu [001])

Claims 10 and 18 are interpreted and rejected for the same reasons as set forth in claim 2.

As to claim 8. the combination of Seok and Hedayat specifically Seok teaches 
wherein the other block acknowledgment response indicates whether one or more of the first set of frames and one or more of the second set of frames were received by the third electronic device. ([0075][0093] a plurality of data frames, I.e., set of frames in multicast stream ,  other STA i.e., third STA transmits M-BA frame, i.e. other STA received multicast data frames)
Seok does not explicitly teach wherein the method further comprises: receiving, by the first electronic device from a third electronic device, another block acknowledgement response for the multicast transmission
Hedayat teaches wherein the method further comprises: receiving, by the first electronic device from a third electronic device, another block acknowledgement response for the multicast transmission, ([0099] [0100] Fig. 7, STA3 transmits a BA 724 to access point, i.e., in response to other STA received multicast data frames)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Hedayat with the teaching of Seok because Hedayat teaches that Block Ack mechanism allows the originator to have flexibility regarding the transmission of data MPDUs. (Hedayat [0072])
Claim 16 is interpreted and rejected for the same reasons as set forth in claim 2.

Claims 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok, Hedayat Liu and further in view of Jiang et al. (US Pub: 20190253194) hereinafter Jiang 

As to claim 3 the combination of Seok and Liu specifically Liu teaches that  
 wherein the first and second traffic identifiers  (Liu [0038] Fig. 4A, one TID for video traffic and another TID for web data traffic)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Liu with the teaching of Seok because Liu teaches that uses of TID bits in block acknowledgment request would reduce overhead. (Liu [001])
the combination of Seok and Liu does not teach correspond to first and second quality of service traffic classes.  
Jiang teaches correspond to first and second quality of service traffic classes
(Jiang [0033] [0034] Fig. 3, first set of MPDUs corresponding to the first traffic class and/or the second set of MPDUs corresponding, traffic classes are associated with particular quality of service QoS requirements and/or priority levels (e.g., background, best effort, video, voice, etc.) and each traffic class corresponds to a particular traffic identifiers TID)
therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Jiang with the teaching of Seok and Liu because having different QoS classes would improve improves transmission efficiency and communication data rates in the network. (Jiang [0018]) 
Claim 11 is interpreted and rejected for the same reasons as set forth in claim 3.

Claims  4, 12 ,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok,  Liu and further in view of Kafle et al. (US Pub: 20150172757 A1) hereinafter Kafle

As to claim 4 the combination of Seok and Liu does not explicitly teach wherein the multicast transmission comprises a groupcast with retries transmission. 
Jiang teaches wherein the multicast transmission comprises a groupcast with retries transmission ([0181] multicast transmission comprises Directed Multicast  Service (DMS) or the Group-Cast with Retries GCR  retries transmission)
therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kafle with the teaching of Seok and Liu because Kafle teaches that GCR would ensure MAC layer reliability and robust multimedia streaming. ([0181])

Claims 12 and 19 are interpreted and rejected for the same reasons as set forth in claim 4.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413